Chapman, J.
The demandants established an absolute title in fee simple to the premises by proving the deed of the tenant to Charles H. Mills, and the assignment to them. If the evidence offered by the tenant had been received, its only effect would have been to control his deed by paroi proof. It was properly rejected.
The case is irregularly brought here. By Gen. Sts. c. 129, §§ 66, 67, when the parties waive a trial by jury, the only method of bringing the case to this court is by exceptions. By c. 115, § 6, it is only after verdict that cases may be reported for determination by this court. Minot v. Sawyer, ante, 18.